DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

20. (Currently Amended)	The computerized method of claim 16 wherein the aggregate information handling system performance telemetry data includes data on CPU occupancy of a software application, memory usage of the software application, and network bandwidth consumed by the software application.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claims 1, 9, and 16 were not found through a search of the prior art, nor were they considered obvious by the examiner.  In particular, 
As in claim 1, “the application processor configured to detect abnormal operation of the diagnosed client information handling system when the received performance telemetry data from the diagnosed client information handling system for the performance characteristic deviates above or below a threshold relative to a performance characteristic baseline of operation the aggregate information handling system performance telemetry associated with the subset of map-classified crowd-source client information handling systems under the aggregate information handling system performance telemetry for the first mapping classification.”
As in claim 9, “detecting abnormal operation, via the processor executing instructions of the information handling system diagnostic platform, when the received performance telemetry data from the diagnosed client information handling system for the performance characteristic exceeds a threshold relative to a performance characteristic baseline of operation determined from the aggregate information handling system performance telemetry for the subset map-classified crowd-source information handling systems in the first mapping classification.”
As in claim 16, “executing instructions of the information handling system diagnostic platform to detect abnormal operation when received performance telemetry data from the diagnosed client information handling system for the plurality of performance characteristics deviates from a threshold relative to a performance characteristic baseline of operation determined from the aggregate information handling system performance telemetry for the plurality of performance characteristics of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHILIP GUYTON/Primary Examiner, Art Unit 2113